 Case: 4:19-cv-02899-JAR Doc. #: 14 Filed: 07/13/20 Page: 1 of 3 PageID #: 101




                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION


       ANTOIN D. JOHNSON,                          )
                                                   )
                     Plaintiff,                    )
                                                   )
               vs.                                 )           Case No. 4:19-cv-02899-JAR
                                                   )
       MEGAN J. BRENNAN,                           )
       Postmaster General,                         )
       United States Postal Service,               )
                                                   )
                     Defendant.                    )
                                                   )


                                  MEMORANDUM AND ORDER

       Defendant Megan J. Brennan filed a Motion to Dismiss on November 22, 2019. (Doc. 8.)

Plaintiff Antoin D. Johnson failed to respond within the time allowed by local rule and the Court

dismissed the case without prejudice on June 23, 2020. E.D.Mo. L.R. 4.01(B); (Doc. 11). The

Court issued an Amended Order (Doc. 11), because its initial Order (Doc. 10), included the wrong

case number.

       On July 9, Defendant notified the Court that, on June 30, she had received “an untitled

pleading” from Plaintiff apparently explaining her failure to respond within time. (Doc. 12.)

Because several days passed without the pleading being docketed, Defendant forwarded a copy to

the Court. (Id.) The pleading reproduced the incorrect case number mistakenly included in the

Court’s initial dismissal order. (See Docs. 10, 12-1.) The Court therefore concludes that the

pleading was filed after Plaintiff received, and in response to, the Court’s dismissal, and will direct

the Clerk to detach the exhibit and file it as a filing by Plaintiff, and will liberally construe the

pleading as a motion to reconsider the dismissal. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).
 Case: 4:19-cv-02899-JAR Doc. #: 14 Filed: 07/13/20 Page: 2 of 3 PageID #: 102




                                        Legal Standard

        “A district court has broad discretion in determining whether to grant or deny a motion to

alter or amend judgment pursuant to Rule 59(e).” United States v. Metro. St. Louis Sewer Dist.,

440 F.3d 930, 933 (8th Cir. 2006). “Rule 59(e) motions serve the limited function of correcting

‘manifest errors of law or fact or to present newly discovered evidence.’” Id. (quoting Innovative

Home Health Care v. P. T.-O. T. Assoc. of the Black Hills, 141 F.3d 1284, 1286 (8th Cir. 1998)).

“Such motions cannot be used to introduce new evidence, tender new legal theories, or raise

arguments which could have been offered or raised prior to entry of judgment.” Bracht v.

Grushewshy, No. 4:04CV1286 HEA, 2007 WL 43847, at *1 (E.D. Mo. Jan. 4, 2007) (quoting

Hagerman v. Yukon Energy Corp., 839 F.2d 407, 414 (8th Cir. 1988)).

                                           Discussion

       Plaintiff asserts that she “was unaware that court(s) was in session accepting documents,

currently to Cov19.” (Doc. 12-1.) She adds that the initial dismissal order “has the wrong date

and year.” (Id.)

       The Court will deny Plaintiff’s motion to reconsider. The COVID-19 pandemic has

inserted a great deal of uncertainty and irregularity into nearly every aspect of society, and the

Judiciary has not been immune. Nevertheless, the Court concludes that uncertainty did not cause

and does not excuse Plaintiff’s delay in this case.

       Defendant’s motion to dismiss was filed November 22, 2019. Plaintiff’s response was

therefore due December 6, 2019. E.D.Mo. L.R. 4.01(B). The Court notes that it never stopped

accepting filings, which Plaintiff could have easily confirmed in a number of different manners.

Moreover, there was no change or interruption in the Court’s normal operations until March 2020.

Plaintiff’s response was long overdue—and her complaint was subject to dismissal—before the
 Case: 4:19-cv-02899-JAR Doc. #: 14 Filed: 07/13/20 Page: 3 of 3 PageID #: 103




COVID-19 pandemic had any effect on her case. Likewise, the Court’s typographical errors do

not excuse Plaintiff’s failure to respond.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to DETACH AND FILE

Plaintiff’s pleading. (Doc. 12-1.)

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Reconsider (Doc. 12-1), is

DENIED and this case is DISMISSED without prejudice.

       Dated this 13th day of July, 2020.



                                             ________________________________
                                             JOHN A. ROSS
                                             UNITED STATES DISTRICT JUDGE
